                                                     ======::=:=:::~ 1
                                               . ,.:::
                                               !IUSDCSDNY
                                                 \ooCUMENT           ,
                                                 I   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                         DOC #:---:?T-tfif4rri
SOUTHERN DISTRICT OF NEW YORK                        DATE FILED: .
-------------------------------------x
                                                 19-cv-10279 (JSR)
In re: JEFFREY LEW LIDDLE
                                                 OPINION AND ORDER
-------------------------------------x

JED S. RAKOFF, U.S.D.J.

     The question presented in this bankruptcy appeal is whether

Counsel Financial II ("CFII"), a creditor to Jeffrey Lew Liddle,

had a perfected security interest in the proceeds from the sale

of Liddle's Fifth Avenue apartment, funds which the debtor had

placed in escrow with his attorney before filing for bankruptcy.

For the following reasons, the Court finds that CFII did not

have such an interest. The judgment of the bankruptcy court is

accordingly affirmed.

                            BACKGROUND

     The relevant facts are undisputed. In 2016, Liddle caused

his law firm, Liddle & Robinson ("L&R"), to borrow about $5.6

million from CFII. Liddle and three of his law partners

personally guaranteed the loan. Br. by Appellant in Supp. of Its

Perfected Security Interest In and Lien Upon Cash Collateral,

Dkt. 7 (Dec. 13, 2019) . 1 In August of that year, Liddle and L&R

signed a security agreement granting CFII a security interest in




1 "Dkt." refers to the district court docket for this bankruptcy
appeal, In re Jeffrey Lew Liddle, No. 19-cv-10279 (JSR)
(S.D.N. Y.).
                                 1
"collateral" consisting of "[a]ll of each Debtor's right, title

and interest in all Goods    (including Equipment, Fixtures and

Inventory), Money, Instruments (including Promissory notes),

Accounts, Deposit Accounts, Chattel Paper, Invest~ent Property

. . and any other personal property . . . . " Mem. of Decision at

2-3, Bankr. Dkt. No. 170 (Sept. 6, 2019)    (hereinafter "Mem.") . 2

CFII perfected this security interest by filing a U.C.C.

financing statement. Ex. E to Letter of David Wander, Bankr.

Dkt. 55-5 (Apr. 22, 2019).

     Approximately two years later, L&R defaulted on its

obligation to CFII. Mem. at 3. In September 2018, CFII sued L&R,

Liddle, and the other guarantors to recover the debt, filing a

motion for summary judgment in lieu of complaint in New York

state court. Id.

     While the state case was pending, CFII became aware that

Liddle was planning to sell a Fifth Avenue apartment that he co-

owned with his wife, Tara Liddle. Id. CFII accordingly moved the

state court for a temporary restraining order ("TRO") and an

order of attachment to prevent Liddle from spending the proceeds

of this contemplated sale. Id. On January 14, 2019, the state

court granted a TRO that required Liddle to hold the sale




2 "Bankr. Dkt." refers to the bankruptcy court docket for the
underlying Chapter 11 action, In re Jeffrey Lew Liddle, No. 19-
10747 (SHL) (Bankr. S.D.N.Y.).
                                  2
proceeds in escrow and that prohibited "Liddle, his designees,

and/or any person or entity acting on his behalf .       . from

transferring, dissipating, or otherwise disposing of any

proceeds of any sales" of the Fifth Avenue property, pending

decision on the motion for summary judgment and the motion for

an order of attachment. Id.; Second Amended Order to Show Cause

at 2, Ex. P to Letter of David Wander, Bankr. Dkt. 55-16

(hereinafter "TRO") . 3 The TRO also required CFII to post a

$500,000 bond to cover damages incurred by Liddle in the event

the court did not rule in CFII's favor on the merits. TRO at 1-

2.

     On February 4, 2019, the state court entered a stipulation

and order (the "Stipulation") that modified the TRO in two

material respects. Ex. Q to Letter of David Wander, Bankr. Dkt.

55-17. First, "[i]n order to facilitate the closing of the sale"

of the Fifth Avenue apartment, the Stipulation authorized Liddle

to make eleven specified payments out of the sale proceeds to

parties involved in the transaction (including the broker, the

mortgage lender, etc.). Id.   ~   2. Second, the Stipulation

directed Diane C. Nardone, Esq., "the closing attorney for

Liddle and Tara Liddle on the sale of the Apartment," rather

than Liddle himself, to hold the remaining proceeds in escrow



3 The TRO also applied the same requirements to the contemplated
sale of another real property not here relevant. TRO at 2.
                                    3
"in her Attorney IOLA Account, subject to the TRO pending the

hearing and determination of Plaintiff's motion,for an order of

attachment and a further order of this Court disposing of that

motion for an order of attachment." Id. i   3. The Stipulation

also ordered Nardone to notify CFII of the anticipated closing

date of the apartment sale and, upon closing, to notify CFII of

the amount of proceeds held in escrow and to provide proof that

the eleven authorized payments had been made. Id. i i 4-5.

      The state court ultimately ruled in CFII's favor on the

merits of the underlying action. On March 5, 2019, the court

granted CFII's motion for summary judgment, and on March 7, the

court entered an order of attachment directing Nardone to

deposit the escrowed funds with the registry of the court. Mem.

at 4; Exs. C & D to Letter of David Wander, Bankr. Dkts. 114-4 &

114 - 5 ( July 1 , 2019 ) .

      At this point, CFII would ordinarily have perfected its

security interest in the sale proceeds by serving the order of

attachment on the relevant county sheriff. See c:P.L.R. § 6203.

Before CFII did so, however, Liddle filed for Chapter 11

protection. Mem. at 4-5. Accordingly, Nardone's obligation to

deliver the sale proceeds to the court registry was

automatically stayed under 11 U.S.C. § 362(a). Instead, shortly

after Liddle's filing, the bankruptcy court ordered Nardone to

turn over the sale proceeds from her attorney IOLA account to

                                 4
Liddle's debtor-in-possession account. Bankr. Dkt. 27   (Apr. 1,

2019).

     Liddle then filed a motion before the bankruptcy court for

use of the cash collateral, a motion which, in effect, would

allow Liddle to spend the proceeds of the apartment sale. Bankr.

0kt. 37   (Apr. 8, 2019). CFII objected on the ground that it had

a perfected security interest in the funds. Bankr. 0kt. 47      (Apr.

10, 2019). In September 2019, the bankruptcy court entered an

order denying CFII's claim of a perfected security interest and

granting Liddle's cash collateral motion. Bankr. 0kt. 185 (Sept.

26, 2019); Mem. at 1-2. CFII now appeals from this decision.

                              DISCUSSION

     The only issue on appeal is whether CFII had a perfected

security interest in the sale proceeds from Liddle's apartment.

Because this is a mixed question of law and fact,   this Court

reviews the bankruptcy court's analysis de novo. In re Republic

Airways Holdings Inc., 582 B.R. 278, 281 (S.D.N.Y. 2018).

     New York's Uniform Commercial Code allows a secured party

to perfect its security interest in money by taking possession

of it. N.Y. U.C.C. § 9-313. The rationale for this provision,

which is derived from the common law, is that "the debtor's lack

of possession coupled with actual possession by the creditor

[or] the creditor's agent .     . serves to provide notice to

prospective third party creditors that the debtor no longer has

                                  5
unfettered use of [its] collateral." Hassett v. Blue Cross &

Blue Shield of Greater N.Y.       (In re O.P.M. Leasing Servs., Inc.),

46 B.R. 661,     670   (Bankr. S.D.N.Y 1985)   (internal quotation marks

omitted); see also In re Singer Prod. Co., 102 e.R. 912,         925

(Bankr. E.D.N.Y. 1989).

         Here, CFII argues that it perfected its security interest

in the sale proceeds as soon as Nardone deposited the funds into

the escrow account. This is because, in CFII's view, the escrow

arrangement was tantamount to possession of the funds by CFII

itself, thereby accomplishing perfection under section 9-313 of

New York's Uniform Commercial Code. 4 Specifically, CFII argues

that it had possession of the escrowed funds either because

Nardone was acting as CFII's agent, N.Y. U.C.C. § 9-313(a), or,

alternatively, because Nardone took possession of the funds

"after having authenticated a record acknowledging that [she

would] hold possession of the collateral for [CFII's] benefit,"

Id. § 9-313(c) (2). The Court finds both arguments unpersuasive.

    I.     Nardone Was Not Acting as CFII's Agent.

         CFII first argues that it possessed the escrowed funds via

Nardone, who was acting as the agent of both Liddle and CFII.




4 Importantly, this rationale does not rely at all on the March
7, 2019 order of attachment, and CFII apparently concedes that
its failure to serve this order before Liddle's bankruptcy
filing foreclosed that method of perfection.
                                      6
     A secured party perfects an interest in money by possessing

it. N.Y. U.C.C. § 9-313(a). But the possessor need not be the

secured creditor itself; possession by an agent of the creditor

generally also suffices. Id. Cmt. 3; see also N.Y. U.C.C. § 1-

103(b)   (providing that ordinary legal principles, including the

law of principal and agent, apply unless explicitly displaced).

Accordingly, if Nardone had held the sale proceeds in escrow as

CFII's agent, then CFII would have had a perfected security

interest in the funds.

     The question, then, is whether Nardone was in fact CFII's

agent. A principal-agent relationship arises "when one person (a

'principal') manifests assent to another person (an 'agent')

that the agent shall act on the principal's behalf and subject

to the principal's control, and the agent manifests assent or

otherwise consents so to act." Restatement (Third) of Agency§

1.01. Here, there is no dispute that Nardone was Liddle's agent,

as she was his lawyer. This fact does not necessarily preclude a

finding that Nardone was also CFII's agent, though courts are

hesitant to conclude that a party was acting as a "dual agent"

on behalf of two adverse parties. See Sotheby's Int'l Realty,

Inc. v. Black, 06-cv-1725 (GEL), 2007 WL 4438145, at *2

(S.D.N.Y. Dec. 17, 2007)   ("[P)roof of consent by a principal to

dual agency must be exacting.")   (internal quotation marks

omitted).

                                  7
     But here, the facts are not nearly sufficient to support a

finding that Nardone was CFII's agent. Nothing in the

Stipulation -     the only document that creates any kind of

relationship between Nardone and CFII - manifests Nardone's

assent to act under CFII's control. See lA Secured Transactions

Under the U.C.C. § 6A.04[1] [b]    ("[T]here must be some mutual

assent between the parties to create an agency relationship.").

Rather, the Stipulation required Nardone to take only limited,

specific actions with respect to CFII:     (1) to notify CFII of the

closing of the apartment sale and the amount of proceeds

resulting therefrom,     (2) to hold these proceeds, less the eleven

authorized payments, in escrow in her attorney IOLA account, and

(3) to provide proof that the eleven authorized payments had

been made. Stipulation~~ 3-5.

     Moreover, the broader circumstances suggest that Nardone

was essentially stepping into Liddle's shoes to hold the funds

in escrow as his agent and on his behalf. The state court

originally required Liddle himself to hold the funds in escrow.

TRO at 2. The Stipulation, which incorporated the TRO by

reference,   ~   1, modified the TRO to allow Nardone, rather than

Liddle, to serve as escrow agent. But the language of the

Stipulation strongly implies that Nardone's involvement in the

arrangement was intended to be the functional equivalent of

Liddle personally holding the funds in escrow. Specifically,

                                    8
paragraph 3 of the Stipulation describes Nardone as "the closing

attorney for Liddle and Tarra Liddle on the sale of the

Apartment," and Nardone's signature block at the bottom of the

Stipulation identifies her as "Escrow Agent for Jeffrey Liddle

and Tara Liddle."

     Accordingly, the placement of the sale proceeds in an

escrow account controlled by Nardone would not have fulfilled

the notice function that provides the rationale for§ 9-313(a).

That is, Nardone's possession of the funds would not have placed

other potential creditors on notice that CFII had an interest in

the sale proceeds. To an outsider, the placement of the funds

into the IOLA account of Liddle's counsel would have appeared

substantially the same as the debtor himself holding the funds

in escrow. 5




5
  For similar reasons, CFII might not have perfected its security
interest under section 9-313(a) through Nardone's possession
even if Nardone had been the dual agent of both Liddle and CFII.
An exception to the general rule of§ 9-313(a) is that the
debtor cannot qualify as the secured creditor's agent for
purposes of perfection by possession. § 9-313 Cmt. 3. And
although possession by a dual agent of the creditor and debtor
"is not of itself inconsistent with the secured party's having
taken possession,      . under appropriate circumstances, a court
may determine that a person in possession is so closely
connected to or controlled by the debtor that the debtor has
retained effective possession, even though the person may have
agreed to take possession on behalf of the secured party." Id.
Had the Court reached this question, that language might have
been applicable here.
                                9
     CFII advances a few responses, but none is persuasive. CFII

first argues that the Court would improperly elevate form over

substance by examining facts like Nardone's title in the

signature block of the Stipulation as evidence of the scope of

her relationship with CFII. See In re Ames Dep't Stores, Inc.,

144 Fed. App'x 900, 901 (2d Cir. 2005)       (" [W]here, as here,   'the

relative rights of a bankrupt's creditors are at issue, it is

particularly important that substance not give way to form.'")

(quoting Pan Am. World Airways, Inc. v. Shulman Transport

Enters., Inc.   (In re Schulman Transp. Enters., Inc.), 744 F.2d

293, 295 (2d Cir. 1984)). But in this case, the ~ubstance is

consistent with the form. All the facts noted above, not only

Nardone's signature block title, indicate that Nardone was

acting as Liddle's agent, and not CFII's.

     Next, CFII cites Providence, SC. Bank R.I. v. Mixitforme,

Inc., No. PM 06-1626, 2007 WL 299361 (R.I. Super. Ct. Jan. 11,

2007), a case in which a Rhode Island court held that a secured

creditor had perfected its security interest in escrowed funds

through possession via an agent.   6    CFII argues that Mixitforme

provides persuasive authority for the proposition that CFII

likewise had perfected its security interest. But Mixitforme is




6 The relevant section of Rhode Island's perfection-by-possession
statute is identical to New York's. See R.I. Gen. Laws. § 6A-9-
313 (a).
                                   10
distinguishable. There, the escrowed funds were held in a court

registry, and the opinion explains that the court was "the

equivalent of an 'agent' of [the secured creditor] for purposes

of determining possession." Id. In the instant case, the escrow

agent was not the court, but the debtor's lawyer: in other

words, not a third party, but a party closely related to the

debtor. Indeed, Mixitforme anticipates this distinction,

acknowledging that "a person may be so closely connected with a

debtor, such as the debtor's attorney, that the secured party

cannot be deemed to have possession." Id.; see R.I. Gen. Laws. §

6A-9-313(a) Cmt. 3. Consequently, Mixitforme doe's not support

the finding of an agency relationship between Nardone and CFII. 7




7 Neither does the other case on which CFII primarily relies,
Hassett v. Blue Cross and Blue Shield of Greater N.Y. (In re
O.P.M. Leasing Servs., Inc., 46 B.R. 661 (Bankr. S.D.N.Y. 1985).
The relevant facts of Hassett are close to those of the instant
case: there, as here, a secured creditor argued that it had
perfected by possession a security interest in escrowed funds
held by the debtor's lawyer. But although the Hassett court held
that the secured creditor had perfected its security interest,
that court came to its conclusion under an earlier version of
the perfection-by-possession statute, in force until 2001, which
allowed perfection upon possession by a third-party bailee with
notice of the creditor's claim. This was a lower standard than
that of the current statute, which requires possession by an
agent of the creditor. See lA Secured Transactions Under the
U.C.C. § 6A.04[1] [b] ("Possession through an agent is a path
distinct from possession through a bailee-with-notice (old
Section 9-305)        ."). For this reason, Hassett is
inapposite.
                                11
    II.    Nardone Did Not "Authenticate a Record" Acknowledging

           that She Held Possession of the Collateral for CFII's

           Benefit.

          CFII next argues that it perfected its security interest

in the escrowed funds pursuant to section 9-313 (c) (2) of New

York's Uniform Commercial Code, which provides that "a secured

party takes possession of collateral in the possession of a

person other than the debtor            when:    . the person takes

possession of the collateral after having authenticated a record

acknowledging that it will hold possession of collateral for the

secured party's benefit." This is an easier standard to satisfy

than that of section 9-313 (a), because section 9-313 (c) (2) does

not require an agency relationship between the secured creditor

and the possessor of the collateral.

      But even assuming arguendo that the Stipulation was a

"record" and that Nardone's signature was an "authentication," 8

the Court holds that the requirements of section 9-313(c) (2) are

not here satisfied. The statute does not simply require that the

escrow agent act for the secured party's benefit, but that the

escrow agent authenticate a record acknowledging that she will

do so. See§ 9-313 Cmt. 4 ("Notification of a third person does




8See N.Y. U.C.C. § 9-102(a)     (definitions of "authenticate" and
"record").

                                   12
not suffice to perfect under Section 9-313(c). Rather,

perfection does not occur unless the third person authenticates

an acknowledgment that it holds possession of the collateral for

the secured party's benefit."). There is no language in the

Stipulation -   nor, for that matter, in the TRO -   that

demonstrates acknowledgment by Nardone that she was holding the

escrowed funds for CFII's benefit.

     Rather than pointing to specific language in the

Stipulation, CFII relies on the general purpose 'of the escrow

arrangement, which was to preserve the creditor's interest in

the sale proceeds. To be sure, this is, in some sense, correct.

The state court entered the TRO and Stipulation in order to

benefit CFII by prohibiting Liddle from dissipating the sale

proceeds.    (The escrow arrangement certainly did not benefit

Liddle, who would have preferred unfettered access to these

funds.) Nardone's involvement in the escrow arrangement

therefore was, in that limited sense, for the benefit of CFII.

Moreover, as escrow agent, Nardone owed a fiduciary duty to

CFII. See Takayama v. Schaefer, 240 A.D.2d 21, 25 (N.Y. App.

Div. 1998)    ("An escrow agent not only has a contractual duty to

follow the escrow agreement, but additionally becomes a trustee

of anyone with a beneficial interest in the trust .         .").

     But this argument only goes so far. First, for all the

reasons noted above, Nardone was Liddle's agent, and her

                                  13
participation in the escrow arrangement is best viewed as the

substantial equivalent of Liddle holding the funds himself.

Moreover, as Liddle responds, the facts surrounding the

Stipulation in particular indicate that it was not entered

solely for CFII's benefit. Indeed, the Stipulation modified the

earlier TRO in Liddle's favor,      allowing the eleven payments to

be made out of the sale proceeds for the purpose of

"facilitate[ing] the closing of the sale of the Apartment."

Stipulation   1 2. Accordingly, even if the Court ' were to look to
the purpose and context of the Stipulation, rather than its

language, those would not unambiguously support CFII's argument.

     For these reasons, the Court cannot find that Nardone

"authenticated a record acknowledging that [she] will hold

possession of the collateral for [CFII's] benefit" without clear

language to that effect. § 9-313(c) (2). But the Court notes that

it may well have held otherwise if the Stipulation had included

such wording.   9   The Court expressly rejects Liddle's contention

that no escrow created by a TRO can ever constitute a transfer

of possession for the purposes of section 9-313(c). Liddle

argues that such an arrangement is simply a temporary remedy in




9 As above, there might still have been a question about whether
Nardone was so "dominated by the debtor" that she could not have
constituted "a person other than the debtor" for the purposes of
section 9-313(c). See lA Secured Transactions Under the U.C.C. §
6A . 0 4 [ 3 ] [ d] [ i ] .

                                    14
which "ownership is held in stasis" while a court adjudicates an

action on the merits. 99 Commercial St., Inc. v. Goldberg, 811

F. Supp. 900, 906 (S.D.N.Y. 1993); see also J.A. Preston Corp.

v. Fabrication Enters., 68 N.Y.2d 397, 402 (N.Y. 1986). But 2.2_

Commercial Street does not compel Liddle's conclusion, as it

describes escrowed assets as "available neither to granter nor

grantee," rather than owned unreservedly by the ,granter. 811 F.

Supp. at 906. And as a policy matter, a secured party in CFII's

position should have the ability to negotiate for the inclusion

of language that would protect its interest in escrowed

collateral during the pendency of a motion for an order of

attachment or the like. Liddle's reasoning, taken to its logical

conclusion, would unfairly preclude this option.

     In sum, the Court has examined the Stipulation for any

language constituting an acknowledgement by Nardone that she

"will hold possession of the collateral for [CFII's] benefit."

Having found none, the Court holds that CFII did not perfect its

security interest in the escrowed funds under section 9-

313(c) (2).

                            CONCLUSION

     For the foregoing reasons, the judgment of the bankruptcy

court is AFFIRMED.




                                 15
SO ORDERED.

Dated:    New York, NY
          March   }2,   2020




                               16
